Title: To James Madison from James Taylor, 13 April 1807
From: Taylor, James
To: Madison, James



Dear Sir
New Port Kentucky 13th. April 1807

I inclose you one of the Cincinnati Newspapers for your perusal.
The piece relating to Wilkinson & Burr appears to me to be a good Idea of the subject.  It is written by Capt Stoddard commanding at this place.
Be so good as to accept with Mrs. Madison Mrs. Taylors & my best respects and believe me to be with great respect & Esteem Your friend & Obt Servt

James Taylor


P. S.  The Grand Jury has found a bill against Vattier and it is thought there will be but little doubt of his being convicted.  His trial will come on during the present Term.  He has propty sufficient to pay all damages


J T
My brother Hubbards family were well a few days ago.
When I was in the City you told me you were not Certain whether or not the lands on Sandy in which your self & brother Estate are interested had ever been surveyed.  My brother tells me it is all surveyed, & I think, the tittles compleated: he attends regularly to the payment of the taxes.
I think I wrote you as to the value of your Panther creek land.  From the best information I could obtain it will average about $2.00 P acre.  My brother is more contiguous to your lands than my self & I know has lands near yours on Panther, and I am sure will do any thing for you in his power, but it will give me great pleasure to aid him & render you any service in my power.  I hope therefore you will command me without reserve.
Accept with Mrs. Madison & the old Lady my best respects & am with great esteem yr. friend &ca.


James Taylor

